Citation Nr: 0836568	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-03 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date before September 20, 2002, 
for the grant of service connection for dysthymia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty 
including from May 1972 to May 1975 and from April 1976 to 
May 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision, dated in 
April 2003, of the Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2008, the veteran testified at a Board hearing.  


FINDING OF FACT

The original claim for VA disability compensation for 
dysthymia was received at the RO on September 20, 2002, and 
there was no pending claim, formal or informal, before 
September 20, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 20, 
2002, for the grant of service connection for dysthymia have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for dysthymia, dated in November 2002.  Where, as 
here, service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, 
it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose of the notice 
has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.

Factual Background

On May 30, 1989, a claim for compensation or pension was 
received from the veteran.  He indicated his illness was 
permanent loss of vision in the right eye and multiple 
sclerosis.  In a rating in July 1989, the RO denied the 
veteran's claim for nonservice-connected disability pension.

On October 28, 1992, a claim for compensation or pension was 
received from the veteran.  He indicated his illness was 
permanent loss of vision in the right eye and heart problems.  
In May 1993, the RO granted the claim for nonservice-
connected disability pension benefits.  

In a statement received in October 1998, the veteran inquired 
about the status of his case for a service-connected 
disability.  He noted the process began in the State of 
Virginia over a year ago and he did not receive an answer to 
his previous correspondence.

In September 2002, a claim was received from the veteran for 
service connection for a mental disorder.  

Effective Date Criteria

The effective date of an award based on a claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a).

The statutory provision is implemented by regulation, which 
provides that the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Analysis

As the record contains no communication from the veteran 
prior to September 20, 2002, expressing the intent to file a 
claim of service connection for dysthymia, there is no 
pending claim, formal or informal, of service connection for 
dysthymia before September 20, 2002.  38 C.F.R. §§ 3.155, 
3.160(c).

As the effective date of the award of service connection is 
based on the date that the application upon which service 
connection is awarded is filed, in this case, September 20, 
2002, and as the claim was received on September 20, 2002, 
more than one year after of separation from active service 
including in 1975 and 1976, there is no factual or legal 
basis to assign an effective date before September 20, 2002.  
For these reasons, the Board finds no legal basis for 
awarding service connection for dysthymia earlier than 
September 20, 2002.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

As there is a preponderance of the evidence against the claim 
for an effective date earlier than September 20, 2002, for 
the grant of service connection for dysthymia, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).




ORDER

An effective date earlier than September 20, 2002, for the 
grant of service connection for dysthymia is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


